Interim Decision #2596

MATTER OF TAERGHODSI

In Deportation Proceedings
A-22369456
Decided by Hoard June 28, 1977
(1) Respondent was arrested by the Houston police for obstructing traffic on May 1, 1976.
When they ascertained he was an alien, they notified the Service which took him into
custody May 2, 1976. In his possession was an identification card issued by the Marriott
Corporation indicating his participation in an Employee Health and Welfare Benefits
Plan administered by that corporation. Deportation proceedings were brought under
section 241(a)(9) of the Immigration and Nationality Act on the ground that respondent
violated his nonimmigrant status by accepting employment without the prior permission 9f the Service required by 8 0.17.1t. 214.2(f)(6). Dazed on the identification card and
the respondent's statements made at the hearing, the immigration judge found him
deportable on the grounds alleged in the orders to show cause.
(2) Under 8 C.F.R. 242.8(a) an immigration judge may, subject to the requirements of
procedural due process, consolidate the cases of different respondents if he deems it
necessary to promote administrative efficiency. Respondent's hearing was held during
three different hearings interspersed with the cases of four other respondents charged
with deportability on unrelated grounds. However, after denial of several preliminary
motions, all connection between respondent here and the other respondents ceased.
Nevertheless, there was no severance of respondent's case.
(33 While severance may have been warranted by the dissolution of the nexus between the
cases, where respondent was afforded an opportunity to litigate his case and the
Immigration judge clearly culled the essential facts and issues pertinent to respondent's
case from the record, respondent was not prejudiced by the failure to sever.
(4) Where deportability is established on the basis of evidence unrelated to the allegedly
unlawful arrest, denial of a motion to suppress evidence does not constitute reversible
error even if that evidence was seized unlawfully. Since respondent admitted his
employment at the hearing, and that admission was itself, sufficient to establish deportability, respondent's deportability is established by untainted, clear, convincing and
'unequivocal evidence.
CEIARGE:

Jrder. Act of 1952—Section 241(a)(9) 1$ U.S.C. 1251(a)(9)1—Nonimmigrant---failed to
maintain status
Or- BEHALF OF RESPONDENT: Nancy Hormachea, Esquire
815 Hawthorne
Houston, Texas 77006

BY: Milhollan, Chairman; Wilson, Maniatis, Appleman, and Maguire, Board Members
260

Interim Decision #2596
In a decision dated December 9, 1976, the immigration judge found
the respondent deportable under section 241(a)(9) of the Immigration
and Nationality Act on the ground that he had failed to maintain his
nonimmigrant student status. The respondent was granted voluntary
departure in lieu of deportation. The respondent appeals from the
finding of deportability, arguing that it was based on evidence unlawfully seized and which should have been excluded from consideration at
the hearing. The appeal will be dismissed.
The respondent, a native and citizen of Iran, was admitted to the
United States as a nonimmigrant student on December 31, 1970. On
May 1, 1976, he was arrested by the Houston police in the aftermath of a
political d emonstration, apparently on the charge of obstructing traffic.'
After transportation to the station house for booking, the respondent's
personal effects were confiscated. Upon ascertaining that the respondent was an alien and that he was unable to verify his alien status, the
Immigration and Naturalization Service was notified.
On May 2, 1976, the respondent was remanded to the custody of
Service officers. His personal effects, confiscated at the time of his
incarceration, were also turned over to the service officers. Among
these effects was a document issued by the Marriott Corporation, bearing the respondent's name, and relating his participation in an "Employee Hcalth and Welfare Benefits Plan" administered by that corporation.

An Order to Show Cause was issued by the Service on May 3, 1976,
charging the respondent with deportability under section 241(a)(9) of
the Act. Specifically, it was alleged that the respondent had violated his
nonimmigrant status by accepting employment without the advance
permission of the Service, as required by 8 C.F.R. 214.2(f)(6).
Hearings were held before the immigration judge on June 16, October
27, and November 15, 1976. At these hearings, the respondent's case

was heard in conjunction with the cases of four other aliens, all of whom
had bean arrested at the May 1st political demonstration. 2 The five
respondents were represented by the same counsel. The immigration

judge denied the motion to suppress the identification card signed by the
Houston police. He relied upon this card and statements made by the
respondent at the hearing to find the respondent deportable under
section 241(a)(9) by clear, convincing, and unequivocal evidence.
I

We are faced at the outset with some question as to the procedure
' No evidence of prosecution on this charge appears in the record.
* A fourth hearing was held un February 17, 1977. However, the Immigration judge had
rendered his decision in the respondent's case on December 13, 1976, and this hearing did
not concern him.
261

Interim Decision #2596
employed by the immigration judge in this case. The respondent's case

was heard during three different hearings, interspersed with the cases
of four other respondents charged with deportability on unrelated
grounds. 3 However, after two preliminary motions, made in conjunction
with two or more of the other respondents, 4 were denied by the immigration judge, all nexus between the respondent's case and the cases of
the other four respondents dissolved. 5 The respondent's case was
nevertheless not severed from those of the other four respondents. We
feel that it is appropriate at this time to discuss the considerations which
should govern the immigration judge's decision whether to consolidate
or hear separately the cases of different alien respondents.
Section 242(b) of the Immigration and Nationality Act grants wide
latitude to the Attorney General to determine the nature of deportation
proceedings, mandating only that certain procedures essential to procedural due process be followed by the immigration judge. See generally
Kwang Hai Chew v. Coldi-ny, 344 U.S. 590 (1953); 'Shaughnessy v.
United States, 345 U.S. 206 (1953).
The regulations issued by the Attorney General do not specifically
address the issue of joinder or consolidation of proceedings. However, 8
C.F.R. 242.8(a) specifies that it is within the power of the immigration
judge "to take any . . . action consistent with applicable provisions of
la.w and regulation as may be appropriate to the disposition of the case."
We interpret this provision to allow the immigration judge, subject to
the requirements of procedural due process, to consolidate the cases of

' One respondent was charged with failing to depart the -United States after the
expiration of his student visa. Two others were charged with transferring to another school
without prior authorization from the Immigration and Naturalization Service. The case of
a fifth respondent was severed from those of the other four when it became apparent to
the immigration judge that he might be eligible for suspension of deportation under
section 244(a)(1) of the Act.
4 At the outset of the hearing, two motions were made involving the respondent. The
first was a motion to suppress evidence seized incident to the allegedly unlawful arrest by
the Houston police on May 1, 1976. This motion was made jointly by the respondent and
rcam other respondents. The second was a motion, made jointly by all the respondents, for
discovery of all photographs, statements, and other evidence resulting from their May 1
incarceration.
Three respondents, not including the respondent in this case, joined in a motion for
discovery relating to the procedure employed by the Service to implement the directive
contained in GI. 214.2(f)(6). These same three respondents, again not including the
respondent in this case, asserted an estoppel claim, alleging affirmative Government
wais conduct based upon this section. These three respondents also sought to establish that
lla.ey had been the victims of selective "prosecution" by the Immigration and Naturaliza
then Service solely on the basis of their political views. The respondent in this case joined
in none of these last three legal maneuvers.

262

Interim Decision #2596
different respondents, if he deems such consolidation necessary to promote administrative efficiency. 6
This interpretation of 8 C.F.R. 242.8(a) finds support in judicial
decisions concerning the authority of a hearing officer to consolidate
proceedings in other types of Federal administrative proceedings. In
Association of Massachusetts Consumers, Inc. v. U.S. Securities and
Exchange Commission, 516 F.2d 711 (D.C. Cir. 1975), the court stated:
No principle of administrative law is more firmly established than that of agency
control over its own calendar . . . Consolidation . . . and similar questions are housekeeping details addressed to the discretion of the agency and, due process or statutory
considerations aside, are no concern of the courts. 516 F.2d at 714.

See also City of San Antonio v. Civil Aeronautics Board, 374 F.2d 326
(D.C. Cir. 1967); Cella v. United States, 208 F.2d '783 (7 Cir. 1953), cert.
denied 347 U.S. 1016 (1954); Davis, Administrative Law Treatise and
Administrative Law for the Seventies ,§8.12.

We conclude, therefore, that it is within the power of the immigration
judge to consolidate proceedings, if such consolidation does not serve to
deny the respondent the right to fully and clearly litigate his claims.
N ecessarily, then, each case in which there has been a consolidation
must be considered on its own record, with scrutiny of the respondent's
opportunity at the hearing to have his case clearly presented before the
immigration judge. Cf. Williams v. United States, 416 F.2d 1064, 1068

(8 Cir. 1969); Tillman v. United States, 406 F.2d 930, 934 (5 Cir. 1969).

Turning to the case before us on appeal, we find that once the
jointly-made motions for suppression and discovery were denied by the
immigration judge, all connection between the respondent's case and
those of the other individuals at the hearing disappeared. At this point,
severance of the respondent's ease would have been the best course of
action, both in the interests of administrative efficiency and clarification

of the record for appeal, and in the interests of insuring full and proper
presentation and consideration of the respondent's case by the immigration judge.
However, after a review of the voluminous record, we find that the
respondent was in fact afforded a full opportunity to litigate his case,
and that the immigration judge's opinion clearly and accurately culls the
6 We thus conclude that the joinder and consolidation rules applicable in Federal civil
and criminal judicial proceedings do not strictly obtain in Federal deportation proceedings.
See Fed. Rules of Civil Procedure, Rules 19, 20, and 21; Fed. Rules of Criminal
Procedure, Rule 8 (b). However, the chial policies behind the particular rules adopted in
Federal civil and criminal proceedings, the promotion of administrative efficiency in a
manner consistent with the safeguarding of the litigants' rights, must obviously serve as

mir vide in devising standards to envPrn enneolidation in Federal deportation proceed-

ings. See Davis, Administrative Law Treatise, and Administrative Law for the Seventies,
§8.12.
263

Interim Decision #2596
essential facts and issues from the record. In this conclusion, we are
influenced by the fact that the respondent's case presented relatively
simple issues of law and fact. Thus, while consolidation of dissimilar
cases is not to be encouraged, and care must always be taken to insure
full protection of the respondent's due process right to a full and fair
hearing, we find that the respondent was not prejudiced by the immigration judge's failure to sever in this case,
II

The respondent argues on appeal that his motion to suppress was
improperly denied by the immigration judge, and that we should therefore terminate proceedings on the ground that the finding of deportability rests exclusively upon evidence tainted by the allegedly unlawful
arrest by the Houston police. For the reasons that follow, this claim is
without merit.
In his motion to suppress, the respondent sought exclusion of the
employee identification card seized from him by the Houston police
incident to his May 1, 1976, arrest. He argued that this arrest was
unlawful, and that evidence seized as a result thereof was therefore
inadmissible against him in. a subsequent deportation proceeding. The
immigration judge denied the respondent's motion on the ground that
evidence seized by a state police - officer, even if incident to an illegal
arrest, was nonetheless admissible in a Federal deportation proceeding.
We need not address the argument that the immigration judge should
have excluded this evidence from the hearing (but see United States v.
Janis, 428 U.S. 433 (1976)) for we find that the respondent testified at
the hearing to his unauthorized employment (Tr. p. 28, Hearing of June
16, 1976). 7 It is settled that the mere fact of an illegal arrest is not fatal
to the initiation of subsequent deportation proceedings. U.S. ex ret.
Bilokumsky v. Tod, 263 U.S. 145 (1923); Avila Gallegos v. INS, 525
F.2d 666 (2 Cir. 1975). Rather, when deportability can be established on
-

the baths of evidence unrelated to the allegedly unlawful arrest, failure

to grant a motion to suppress, even if the evidence was in fact seized
unlawfully, does not constitute reversible error. Since the respondent
admitted his past employment at the hearing, and since this admission
7 The respondent initially asserted a right to refuse to testify under the Fifth Amendment to the United States Constitution. This claim was properly rejected by the immigra-

tion judge. A respondent may reftase to testify in a deportation proceeding on the basis of
the Fifth Amendment only when a particular question relates to activity which is potentially incriminating. See Chavez-Maya v. INS, 519 F.2d 397 (7 Cir. 1975). There is no
eriminal penalty which attaches to unauthorized employment in the United States. The
respondent, therefore, had no valid basic for refusing to testify, and the admission of his
testimony, when he chose to comply with the immigration judge's direction, is not subject

to attack.

264

Interim Decision #2596
by itself was sufficient to establish deportability under section 241(a)(9),
we find that deportability was established by clear, convincing, and
unequivocal evidence not subject to any potential taint. We shall therefore dismiss the appeal.
ORDER: The appeal is dismissed.
FURTHER ORDER: The respondent is permitted to depart from

the United States voluntarily within 30 days from the date of this order
or any extension beyond that time as may be granted by the District
Director; and in the event of failure so to depart, the respondent shall be
deported as provided in the immigration judge's order.

265

